             Case 3:20-cv-05945-BHS Document 15 Filed 11/04/20 Page 1 of 4




 1                                                       The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
     DALE GARCIA and JANA
 9   ARCHAMBEAU, husband and wife,
10                                 Plaintiffs,      No. 3:20-cv-05945-BHS
11              v.
12   THOMAS BENENATI and LORETTA
     BENENATI, husband and wife and the
13   marital community thereof; RYAN
     LAYTON and JANE DOE LAYTON,                    DEFENDANTS’ PARTIAL
14   husband and wife and the marital               OPPOSITION TO PLAINTIFFS’
     community thereof; ROBERT INGRAM               MOTION TO AMEND
15   and JANE DOE INGRAM, husband and
     wife and the marital community thereof;
16   MICHAELSTERNBACK and JANE DOE
     STERNBACK, husband and wife and the
17   marital community thereof; MATT NILES
     and JANE DOE NILES, husband and wife
18   and the marital community thereof; STATE
     OF WASHINGTON; WASHINGTON
19   STATE PARKS AND RECREATION
     COMMISSION; JOHN and JANE DOES 1-
20   20 and the marital communities thereof, and
     ABC CORPORATIONS 1-10,
21
                                 Defendants.
22

23

24

25

26

27
     DEFS' PARTIAL OPPOSITION TO PLTFS' MOTION TO
     AMEND - 1                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                ATTORNEYS AT LAW
     1039-00012/522411                                          801 SECOND AVENUE, SUITE 1210
                                                                 SEATTLE, WASHINGTON 98104
                                                                     PHONE: (206) 623-8861
                                                                      FAX: (206) 223-9423
             Case 3:20-cv-05945-BHS Document 15 Filed 11/04/20 Page 2 of 4




 1              Defendants wish to call the Court’s attention to the fact that Plaintiffs’ Motion to

 2   Amend Complaint has implications for Defendants’ pending Motion for Summary

 3   Judgment, in which the pleadings are now closed.

 4              Defendants do not oppose Plaintiffs’ Motion to Amend Complaint – with one

 5   exception. It accomplishes what they say they intended to do at first. However, it still

 6   contains improper claims against Defendant Benenati that must be dismissed.

 7              In 2019, Plaintiffs filed suit in this court alleging excessive force by a State Parks

 8   ranger, and asserting related claims against him and his supervisors. (“Garcia I”). No. 3:19-

 9   cv-05597-BHS. But Plaintiffs failed to sue one of his supervisors. Hence in September

10   2020 they filed an identical suit in state court in an attempt to avoid this court’s deadline on

11   amending their Complaint. (“Garcia II”). It contained federal and state law claims against

12   all defendants. Defendants removed that action to this Court and sought its dismissal on the

13   basis of res judicata/claim splitting. Dkt. 1, 3.

14              Plaintiffs’ response to the summary judgment motion was that an editing error had

15   caused the identical lawsuit to be filed when in fact they only sought to bring state law

16   claims against everyone except Defendant Ranger Benenati. Plaintiffs also filed a proposed

17   amended Complaint, but did not file a motion to amend. Dkt. 9.

18              Plaintiffs have now filed a motion to amend. Dkt. 12. However, this iteration of their

19   Complaint remains improper: The new version of their Complaint still contains state law

20   claims against Defendant Benenati. Thus, Plaintiffs are suing Benenati for state law claims

21   in both lawsuits. This is the definition of claim splitting. He is not required to fight identical

22   claims on two fronts. Defendants suggest that the proper remedy is to dismiss the state law

23   claims against Ranger Benenati in this matter (Garcia II), and then remand the remaining

24   claims to Clark County Superior Court. This would allow all claims state and federal to

25   proceed against Benenati in the original action, Garcia I. And, the state law claims against

26   all other defendants could proceed in state court.

27
     DEFS' PARTIAL OPPOSITION TO PLTFS' MOTION TO
     AMEND - 2                                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                         ATTORNEYS AT LAW
     1039-00012/522411                                                   801 SECOND AVENUE, SUITE 1210
                                                                          SEATTLE, WASHINGTON 98104
                                                                              PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
             Case 3:20-cv-05945-BHS Document 15 Filed 11/04/20 Page 3 of 4




 1              This Court possesses supplemental jurisdiction over the state law claims because

 2   they involve the identical set of facts that underlie Plaintiffs’ Section 1983 claims:

 3              [I]n any civil action of which the district courts have original jurisdiction,
                the district courts shall have supplemental jurisdiction over all other
 4              claims that are so related to claims in the action within such original
                jurisdiction that they form part of the same case or controversy under
 5              Article III of the United States Constitution.
 6   28 U.S.C. § 1367(a). The federal law claims against Ranger Benenati have not been

 7   dismissed, so that statutory basis to decline supplemental jurisdiction does not exist. See 28

 8   U.S.C. § 1367(c) (“The district courts may decline to exercise supplemental jurisdiction

 9   over a claim ... if ... the district court has dismissed all claims over which it has original

10   jurisdiction”).

11
                 Version          Garcia I Complaint                   Garcia II Complaint
12
             Original        State and federal law claims State and federal law claims against
13                           against all defendants       all defendants

14           Current         After dismissals: State and State law claims against                         all
                             federal law claims against defendants, including Benenati
15                           Benenati only

16              Defendants request that the Court allow Plaintiffs’ amendment. But, on the
17   condition that the Court grant Defendants’ motion for summary judgment and dismiss the
18   state law claims against Defendant Benenati on the grounds of claim splitting before
19   remanding the state law claims to state court.
20              DATED: November 4, 2020
21
                                               KEATING, BUCKLIN & McCORMACK, INC., P.S.
22
                                               By: /s/ Stewart A. Estes
23
                                               Stewart A. Estes, WSBA #15535
24                                             Special Assistant Attorney General for Defendants
                                               801 Second Avenue, Suite 1210
25                                             Seattle, WA 98104
                                               Phone: (206) 623-8861
26                                             Fax: (206) 223-9423
                                               Email: sestes@kbmlawyers.com
27
     DEFS' PARTIAL OPPOSITION TO PLTFS' MOTION TO
     AMEND - 3                                                   KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                          ATTORNEYS AT LAW
     1039-00012/522411                                                    801 SECOND AVENUE, SUITE 1210
                                                                           SEATTLE, WASHINGTON 98104
                                                                               PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
             Case 3:20-cv-05945-BHS Document 15 Filed 11/04/20 Page 4 of 4




                                              CERTIFICATE OF SERVICE
 1
                I hereby certify that on the below date, I electronically filed the foregoing with the
 2
     Clerk of the Court using the CM/ECF system which will send notification of such filing to
 3
     the following:
 4

 5              Attorneys for Plaintiffs
                Mark Leemon, WSBA #5005
 6
                Leemon + Royer, PLLC
 7              403 Columbia Street, Suite 500
                Seattle, WA 98104
 8              Tel: 206-269-1100
                Fax: 206-269-7424
 9              Email: leemon@leeroylaw.com
                diane@leeroylaw.com
10

11              Attorneys for Plaintiffs
                Thomas B. Vertetis, WSBA # 29805
12              Pfau Cochran Vertetis Amala, PLLC
                911 Pacific Ave. Ste. 200
13              Tacoma, WA 98402
14              Tel: 253-777-0799
                Fax: 253-627-0654
15              Email: tom@pcvalaw.com
                jeanne@pcvalaw.com
16

17   and I hereby certify that I have mailed by United States Postal Service the document to the

18   following non-CM/ECF participants: N/A.

19
     DATED: November 4, 2020
20

21
                                                      /s/ Stewart A. Estes
22                                                    Stewart A. Estes, WSBA #15535
23

24

25

26

27
     DEFS' PARTIAL OPPOSITION TO PLTFS' MOTION TO
     AMEND - 4                                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     3:19-cv-05597-BHS                                                         ATTORNEYS AT LAW
     1039-00012/522411                                                   801 SECOND AVENUE, SUITE 1210
                                                                          SEATTLE, WASHINGTON 98104
                                                                              PHONE: (206) 623-8861
                                                                               FAX: (206) 223-9423
